7 Ceis8 32.8 CHER tier OBER Fea AS? Page aoe por
y2, [le / 20 \$  Ripissupcr ~
/ REFERENCE E h ‘f ‘} DEC 17 2018
| _ x
| ‘oe A ERIK US DISTRICT, COUR

DISTRICT CA pRZONA

T> Tho. () iled Stalon, 0) ist a Coy Fol Moyona

 

To urhem ix Mg COPEL,

_ cv-18-8004-PCT-GMS-JZB

ce cs ta
Tamer fave me dade on satis ti, arham f usag

tiandad 11 Sedend. hazona of
AL en eee ed nt

Emil AL ylo

Un pn fo-

 

 
= CORPS PRURGBEEACNs 32a WSGHHFEAPLA Filed P/97/48 Page 2 of 20

 

 

WELLS .

FARGO > @ @
Acknowledgment by Individual

State of County of

LPYAZONA 4 Uaud ecu

hn 7
| \ day of “WPecemn ec __,20 IS before me, _ AWWVODAGK 2e ic CY

On this
: Name of Notary Public

the undersigned Notary Public, personally appeared

_Emi IW Miele

Name of Signer(s)

O Proved to me on the oath of

 

O Personally known to me

\orroved to. me on the basis of satisfactory evidence AZ Sexe AD DO2 { lo TA3S WO Ee xD

(Description of ID)

to be the person(s) whose name(s) is/are subscribed to the within instrument, and acknowledged that he/she/they executed it.

WITNESS my hand and official seal.

Amanda Zeldin Oman cla Selle
Notary Public (Signature of Notary Publi

 

 

 

 

 

 

 

 

 

 

 

 

 

R/S) M Yavapal County, Arizona
, ‘omm. Explres 03-19-2022 ;
Y P _ My commission expires O3- IQ “2092-
Notary Seal

Optional: A thumbprint is
only needed if state statutes
require a thumbprint.

For Bank Purposes Only

Description of Attached Document

Type or Title of Document

i Gyievance Leer

Document Date Number of Pages

LN2ho he . \ pode

Signer(s) Other Than Named Above Y

 

| BLA

~—{IMMNIATY MTN

DSG5350 (Rev 02 - 05/17) FOO 1 -00: OOODSG

 
Ze JAN 24 2018
Viewpoint Exhb:4 B CLE BRD ART cart
Dual Recovery Center BY DEPUTY |

 

__ NEW VISION. NEW HOPE. NEW LIEE.-

www.viewpointdualrecovery.com

January 19, 2018
United States District Court for the District of Arizona, case number CV-18-08004:

My name is Emily Noelle Mihaylo and | received a letter regarding a case that had been filed in federal
court using my name. At.no time did | file this claim and | would like it to be removed. | believe that my ex-
- ‘boyfriend used my information to file this claim. The reason he filed this claim is unknown to me. Moving
forward | would like to have this case.dismissed, thrown out, and terminated all together.

| was unaware that my information was being used to file this claim and | am willing to take the
appropriate action required to get this.case dismissed. :

For further clarification, the paperwork | received has two case numbers that have different letters at
the end. | will include those in this document so that there is no misunderstanding of which case | am
referencing.

Case Number: CV-18-08004-PCT-GMS-JZB
Case Number: 3:18-cv-08004-GMS-JZB

Thank you, .

Emily Mihaylo

 

702 W. Hillside Avenue ¢ Prescott, Arizona 86301 © p. 928-778-5907 ° f£. 928-778-5908

 
Case 3:19-cv-08086-GMS--JZB

Document 5-1 Filed 05/07/19 Page 4 of 20

(Bebb

 
 

came

——t

- Exmils, Ke, im
me Daw althae anh
CS) AMS. of owe |

Straightjacket |-Guinn KCI -
J Skillet

Feel Invincible}

Wer icone na

MS

a MS (Resin
cape

aw. ws

Ste Gh abradorit cite
“fold play

 
  

1 Khe

rst WA, Ber

. mR

IF Pans lers t Men - -

City 4 Colour

ae. Taio C24 tedacric

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 5 of 20
SECURUS Technologies

PHONE SERVICES Exh L:+ D

CALL DETAILS

Call Summary
The time displayed is the Facility Local Time

DATE TIME FACILITY STATE PHONE# DURATION BILLED COST
12232018 83849 YAVAPNN a7 9289250279 7 N 2.3

PM COUNTY

1:12:47 YAVAPAI 1.3
12/23/2018 AZ 9289250279 4 N

PM COUNTY 1

7:53:33 YAVAPAI 0.6
12/22/2018 AZ 9289250279 2 N

PM COUNTY 6

1:22:02 YAVAPAI 2.6
12/22/2018 “AZ 9289250279 8 N

PM COUNTY 3

7:42:22 YAVAPAI 2.6
12/20/2018 AZ 9289250279 8 N

PM COUNTY 3

2:59:51 YAVAPAI
12/20/2018 AZ 9289250279 7 N 2.3

PM COUNTY

1:24:52 YAVAPAI 1.9
12/18/2018 AZ 9289250279 6 N

PM COUNTY 7

5:15:51 YAVAPAI 1.6
12/17/2018 APA’ AZ 9289250279 5 N

PM COUNTY 4

12:48:20 YAVAPAI 1.6
12/17/2018 AZ 9289250279 5 N

AM COUNTY 4

7:49:28 YAVAPAI 2.6
12/14/2018 AZ 9289250279 8 N

PM COUNTY 3

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 6 of 20

7 | th. L: + E Va. Knochel <knochj@gmail.com>

 

 

Money Receipt

1 message —

Thu, Dec 20, 2018 at 7:38 PM

JPay Services <Support@jpay.c com>
To: knoch|{@gmail.com

 

Dear JAMES KNOCHEL,

The Money you have sent to your loved one was accepted by JPay and will be

transferred within 48 hours.

Confirmation Number 94700455

Recipient's EMILY MIHAYLO

Date of Transaction 42/20/2018 8:51:10 PM
Sent Amount $20.00

Thank you,

JPay Support Team

suppori@jpay.com

JPay.com

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 7 of 20

at . ° @ Ee 2(
i bh uk, Exh. Let James Knochel <knochj@gmail.com>

Money Receipt

1 message

JPay Services <Support@jpay.com> Fri, Dec 14, 2018 at 12:17 PM
To: knochj@gmail.com

 

Dear JAMES KNOCHEL,

The Money you have sent to your loved one was accepted by JPay and will be

transferred within 48 hours.

Confirmation Number 94420314
Recipient's EMILY MIHAYLO

Date of Transaction 12/14/2018 1:59:39 PM
Sent Amount $32.00

Thank you,

JPay Support Team
suppon@ipay.cam

JPay.com

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 8 of 20

a IN THE SUPERIOR Aber OFTHESTATEOF ARIZONA = @

IN AND FOR THE COUNTY O OF
F YAVAPAI | DATE, ov 29 218
STATE OF ARIZONA ) P1300CR__ 201601186 5:00 o'clock P.M.
V1300CR__ Donna MeGuality, Clerk
" BY:
vs. Div. PROTEM Date NOW @ 9 iB Deputy

 

)

) Hon. RHONDA REPP

) MENTAL HEALTH COURT HEARING
) [Minute Entry: Mental Health Court] fH without file
)

)

start time: JOYOAm, END TIME: _{0:¥ 5 Aum.

County Attorney Klis no} present by Victim case: { ]yes [X]no

[X] Defendaht isis not present ([] in custody [] via telephone video); with APO/Cotmset: CP

ACA
[X].The Court reviews the aba of the Defendant, hes nal has nnn coactnd by Sayre, Va Ge ct
notes 7» bloc TAMIL Prom, WAS 43 Se \Wol Drloacics aA! Or~ Tare tater

THE COURT FINDS: he
[ ] the Defendant is an appro Exh be 4 } ealth Court and has agreed to participate +
in Mental Heaith Court, pt /+ : 9 ict.

[ ] the Defendant is NOT an: | tal Health Court.
{ ] Mental Health Conditions P? 4%
[ ] Defendantis accepted into Mental Health Court this date.

[ ] ITIS ORDERED reassigning this matter to Division [AE] 0 Case Master updated
{ ] Defendant is recognized as being an "A" Team participant.
[ ]
[ ]

EMILY NOELLE MIHAYLO
Defendant {D-1]

 

 

Defendant receives a reward in the amount of $ , to be used as a credit towards Probation Service Fee.
Defendant receives a reward for hours of Community Restitution.

 

 

PURSUANT TO DISCUSSION, IT IS ORDERED | setting [ ]continuing | ] confirming:
MENTAL HEALTH COURT HEARING Dac alotd a \ 20(% , at [0:09 A.min Div. PTA_[AE /AE]

 

 

 

 

DISPOSITION ,20___, at min Div. _ [AE /AE]
SENTENCING ,20___,at “min Div. ___ [AE /AE]
STATUS CONFERENCE ,20___, at min Div.
| , 20 , at min Div,

[ ] DEFENDANT MUST BE PRESENT [ ] and is advised of the consequences of non appearance.

THE COURT FINDS: .
{ ] Defendant has failed to comply with the terms and conditions of the Mental Health Probation Conditions by not ~

reporting to the Adult Probation Department and/or has not refrained from possession, usage or consumption of
illegal substances or alcohol and is In contempt of this Court. .
[ ] Defendant is rejecting treatment.

 

 

 

 

 

 

THEREFORE, IT IS ORDERED:
{ J Defendant shall perform community service on the work crew in the amount of hours prior to the
next Mental Health Court session.
[ ] Defendant shall be detained at the Yavapai County Jail for hours/days or until further order of
this Court.
[ ] Defendant shall report to the Yavapai County Jail by m., on , 20 , and
shall be detained until m., on » 20__ _ or further order of this Court.
[ ]
{x} County Atty (e) {X] Pub.Def.(e) [| } Def. Atty. (e) Court Clerk OK TAG EN —_________-
{ ] Victim Services (e) { ] YCSO Detention Records (e)
1] APD-MH Court (e) { ] YCSO:; Transport (cert) Court Reporter __ FTR GOLD

 

[ ] Other

iv
{ | Financiat Services (e) Interpreter
{ ] Court Admin - INT(e) TOTAL
. MENTAL HEALTH COURT HRNG, _ Rev. 04/07/2016

 

 

 

 

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 9 of 20

IN THE surerion (pat OF THE STATE OF ARIZONA &
IN AND FOR THE COUNTY OF YAVAPAI FileD(/
a DATE: December 13, 2018

STATE OF ARIZONA os ) P1300CR 201601186 5:00 o’clock P.M.

V1300CR Donna NMcQuality, Clerk
BY: K. TAIGEN
vs. Div, PRO TEM Date December 13, 2018 Deputy

 

 

)

) Hon. RHONDA REPP

) MENTAL HEALTH COURT HEARING
) [Minute Entry: Mental Health Court] without file
)
)

START TIME: (0:15 Aum. END Time: _/0! 2 A.m.

County Attorney iSZs notpresent by Victim case:[ Jyes [X]no
[X] Defendar€ isis not present Win custody [] via telephone video); with APO/Counsel
[X] The Court reviews the progress of the Defendant

EMILY NOELLE MIHAYLO
Defendant [D-1]

 

 

 

 

THE COURT FINDS:
[ ] the Defendant is an appropriate candidate for participation in Mental Health Court and has agreed to participate
in Mental Health Court, pursuant to the Adult Therapeutic Court Contract.
[ ] the Defendant is NOT an appropriate candidate for participation in Mental Health Court.
[ ] Mental Health Conditions of Probation signed this date. ,
{ ] Defendant is accepted into Mental Health Court this date.

 

 

 

 

{ ] ITIS ORDERED reassigning this matter to Division [AE] [ Case Master updated
[ ] Defendant is recognized as being an "A” Team participant.
[ ] Defendant receives a reward in the amount of$___, to be used as a credit towards Probation Service Fee.
[ ] Defendant receives a reward for hours of Community Restitution.
PURSUANT TO DISCUSSION, IT IS ORDERED Mf setting [ ]continuing [  ] confirming:
MENTAL HEALTH COURT HEARING_\Concloa St \ 20\K%_, at [O:OOA.min piv PT [AE /AE]
DISPOSITION ,20___, at min Div. _ [AE /AE}
SENTENCING 20, at "min Div. ___[AE /AE]
STATUS CONFERENCE ,20___, at “min Div,

,20___, at min Div.

 

{ ] DEFENDANT MUST BE PRESENT [ ] and is advised of the consequences of non appearance.

THE COURT FINDS:
{ ] Defendant has failed to comply with the terms and conditions of the Mental Health Probation Conditions by not

reporting to the Adult Probation Department and/or has not refrained from possession, usage or consumption of
illegal substances or alcohol and is in contempt of this Court.
{ ] Defendant is rejecting treatment.

THEREFORE, IT IS ORDERF™ oe .
[ ] Defendant SI Ek Lit - I rew in the amount of hours prior to the
next Menta
wi Defendant sl af or lo notelaays by until further order of

this Court.
[ ] Defendant s) - m., on , 20 , and

shall be detained until . _ or further order of this Court.

on, ee 20
Ad Dake EN anit Bo Contact alin USES Kore | Detentant vale
Loa Gxrtcdy Ssinel\ AIC AR @& Teovusksy Ra pots ._

 

 

 

 

 

 

pq County Atty(e) * 1X] Pub.Def. (e) [  } Def. Alty. (e) : Court Clerk K. TAIGEN

{ | Victim Services (@) [ ] YCSO Detention Records (2)

[X] APD-MH Court (e) { ] YCSO: Transport (cert) Court Reporter __FTR GOLD
] Div { ] Other .

 

Interpreter

 

 

 

{ ] Financial Services (e) TOTAL __0 :
| ] Court Admin - INT(@) ee MENTAL HEALTH GOURT HRNG, Rev, 04/07/2016

 

 

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 10 of 20

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
Comprehensive Mental Health Probation Court

 

PO KENDALL
STATE OF ARIZONA Cause No(s): P1300CR201601186
VS,
Emily Noelle Mihaylo Date: 12/13/2018

 

 

(Participant)

This is your Comprehensive Mental Health Court contract. Along with abiding by the other conditions of
probation, the Judge wants to emphasize the following during the contract period.

I will stay in contact with my Adult Probation Officer.

 

 

 

 

 

I will stay in contact with my Case Manager.
I will keep all appointments scheduled by my Mental Health Care Provider.
I will comply with my Mental Health Care Provider's treatment plan.
I will take prescribed medication as directed, and I will talk to my doctor about how the medication
is working for me.
I will not consume any alcoholic beverage, illegal drug, or non-prescribed prescription drug.
I will submit to urinalysis as directed by my Probation Officer and/or Mental Health Care Provider.
oO ] will attend Program, time(s) per week.
ir I will focus on: Treatment at Viewpoint
(I will focus on: Exh b+ F, | Hop
Other: No contact with James Knochel
oO Other:
Your next Court appearance is on December 27, 2018 at 10:00 AM

 

I have read the above and/or had the above explained to me and fully understand the directives. I

Lyte all the AK confra
TA DEC 1 3 2018

Comprehensive Mental Health et al “Offiog! / Date

fhe Pas Ys 5 DEC 4-3 2048

Participant Date

 

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 11 of 20

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
Comprehensive Mental Health Probation Court

 

PO KENDALL
STATE OF ARIZONA Cause No(s): P1300CR201601186
VS.
Emily Noelle Mihaylo Date: 12/27/2018

 

 

(Participant)

This is your Comprehensive Mental Health Court contract. Along with abiding by the other conditions of
probation, the Judge wants to emphasize the following during the contract period.

I will stay in contact with my Adult Probation Officer.

 

 

 

I will stay in contact with my Case Manager.
I will keep all appointments scheduled by my Mental Health Care Provider.
I will comply with my Mental Health Care Provider's treatment plan.

I will take prescribed medication as directed, and | will talk to my doctor about how the medication
is working for me.
I will not consume any alcoholic beverage, illegal drug, or non-prescribed prescription drug.
| will submit to urinalysis as directed by my Probation Officer and/or Mental Health Care Provider.
Oo I will attend Program, time(s) per week.
I will focus on; Treatment at Viewpoint

ef @

J will focus on: Exnbchcd 7
a » Py
Other: No contact with James Knochel eE= Ww
Oo Other:

 

Your next Court appearance is on January 8, 2019 at +00 7AM 2130p

 
  
 

I have read the above and/or kad the-above explained to me and fully understand the directives. I
promise I wit follow all the di

ctives on this coftragf.
ML “SAT yy) ___DEC-27-2018

Comprehensive Mental Health Churt Judicial Officer ” / / Date

td wh re fh DEC 27 2018

Parti¢fpant oo Date

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 12 of 20

~ l, . L ' + Michael K. Jeanes, Clerk of Court
eee Filed eae ‘
we e 1 00 bm

v5 @
SUPERIOR COURT OF ARIZONA 4l 93| a |
MARICOPA COUNTY
PB 2015-003427 oo 09/22/2015
; CLERK OF THE COURT
COMMISSIONER KERSTIN LEMAIRE P. Valenzuela
Deputy
IN THE MATTER OF
EMILY NOELLE MIHAYLO
AN ADULT. JAMES KNOCHEL
2041 W BETHANY HOME RD
PHOENIX AZ 85015
BANNER THUNDERBIRD MEDICAL
CENTER
PURPLE ZONE
5555 W THUNDERBIRD ROAD
GLENDALE AZ 85306
COLLECTIONS - COC
HEARING
Courtroom OCH 209

3:54 p.m. This is the time set for hearing re: Writ of Habeas Corpus. Petitioner, James
Knochel, boyfriend, is present on his own behalf.

A record of the proceedings is made by audio and/or videotape in lieu of a court reporter.

On this date, this division received a phone call from Banner Thunderbird Medical Center
stating that Emily Mihaylo was not going to be delivered to this hearing as a Petition for Court
Ordered Evaluation has been filed.

Docket Code 005 Form P000 Page 1

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 13 of 20

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

PB 2015-003427 - 09/22/2015

The court, having received the documents e-mailed by Banner Thunderbird Medical
Center, finds that Banner Thunderbird Medical Center filed an Application for Involuntary
Evaluation and not a Petition for Court Ordered Evaluation.

Mr. Knochel provides the court an affidavit reflecting that John Cox, a private process
server, attempted to serve Banner Thunderbird Medical Center on September 22, 2015, but the
security supervisor refused to allow anyone to accept service.

The court finds that Banner Thunderbird Medical Center was aware of this hearing as
Banner Thunderbird Medical Center phoned this division earlier to notify the court that Ms.
Mihaylo was not going to be delivered to court.

IT IS ORDERED granting the Writ of Habeas Corpus.

IT IS FURTHER ORDERED that Banner Thunderbird Medical Center shall release
Emily Noelle Mihaylo unless a properly filed Petition for Court Ordered Evaluation is filed.

4:02 p.m. Hearing concludes.
LATER:
IT IS ORDERED waiving all fees and costs relating to this Writ of Habeas Corpus.

The court signs this minute entry as an enforceable Order.

pm

I FFICER OF THE SUPERIOR COURT

All parties representing themselves must keep the court updated with address changes. A
form may be downloaded at: http://www.superiorcourt.maricopa.gov/SuperiorCourt/Self-
ServiceCenter.

The foregoing Instrument ts a full, true and oor
the orginal document.

Attest (SEP 22 206

 

MICHAFI K. JEANES, Clerk of the Superior
Docket Code 005 Form P000 State cf Arizona, in acd forpaygeQounty of Ma

By Volunela _.De

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 14 of 20

Cxbibit

SUPERIOR COURT, STATE OF ARIZONA, IN AND FOR THE COUNTY OF YAVAPAI

 

 

 

 

 

 

 

EMILY NOELLE MIHAYLO Case No.

JAMES JOSEPH KNOCHEL, P1300CV201600447 FILED
Petitioners, ORDER DATE: —IUN-2 82016 J

LA ~2.0'Clock Pp M.
“ws DONNA MCQUALITY, CLERK

WEST YAVAPAI GUIDANCE sy. ._K MORTENSON

CLINIC, Deputy
Respondent.

HONORABLE CELE HANCOCK BY: Lilly Miller

Judicial Assistant
DIVISION § DATE: June 28, 2016

 

The Court has received and reviewed Petitioner’s Petition for Writ of Habeas Corpus with
Supporting Memorandum of Law filed on June 20, 2016. A.R.S. §36-546 provides for judicial review of
release of the patient. Pursuant to A.R.S. §36-546(A)(1),

“A request in writing must be “presented to any member of the treatment staff of the agency
providing the patient's treatment. The request may be made ona prescribed form that shall be
prepared by the facility and made available for use by any person.”

A.R.S. §36-546(A)(2) provides that the request must be “signed and dated and shall be delivered
to the medical director of the agency”. Jd.

The current Petition for Writ of Habeas Corpus with Supporting Memorandum of Law does not
comply with the dictates of the statute.

THEREFORE, IT IS ORDERED the Petition for Writ of Habeas Corpus with Supporting
Memorandum of Law is DISMISSED without prejudice to the proper procedural filings.

DATED: This 2D" Abr day of June, 2016.

L.
Hon. WenerSun £411
Weneses uperior Court

cc! James Knochel, Petitioner — 1100 W. Valley View Rd., Prescott, AZ 86303

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 15 of 20
—
hibit
£ Kur b, 5S

SUPERIOR COURT, STATE OF ARIZONA, IN AND FOR THE COUNTY OF YAVAPAI

 

 

 

 

 

 

 

 

EMILY NOELLE MIHAYLO Case No.
JAMES JOSEPH KNOCHEL, P1300CV201600447 FILED
. SEP° 12016
Petitioners, ORDER DATE: = N,Nr J
\ \.O% clock .M.
“VS DONNA MCQUALITY, CLERK
WEST YAVAPAI GUIDANCE ay. X MORTENSON
CLINIC, Deputy
Respondent.
HONORABLE CELE HANCOCK BY: Lilly Miller
Judicial Assistant
DIVISION 5 DATE: August 31, 2016

 

The Court has received and reviewed the Petition for Writ of Habeas Corpus with Supporting
Memorandum of Law filed on August 23, 2016. A.R.S. §36-546 provides for judicial review of release
of the patient. Pursuant to A.R.S. §36-546(A)(1),

“A request in writing must be “presented to any member of the treatment staff of the agency
providing the patient's treatment. The request may be made on a prescribed form that shall be
prepared by the facility and made available for use by any person.”

A.R.S. §36-546(A)(2) provides that the request must be “signed and dated and shall be delivered
to the medical director of the agency”. /d.

The current Petition for Writ of Habeas Corpus with Supporting Memorandum of Law does not
comply with the dictates of the statute.

THEREFORE, IT IS ORDERED the Petition for Writ of Habeas Corpus with Supporting
Memorandum of Law is piss» without prejudice to the proper procedural filings.

7
DATED: This | day of August, 2016

on. CELE HANCOCK
Judge ef Superior Court

ce: James Knochel, Petitioner — 1100 W. Valley View Rd., Prescott, AZ 86303
West Yavapai Guidance Clinic (courtesy)

 

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 16 of 20

Exchibit 4+

SUPERIOR COURT, STATE OF ARIZONA, IN AND FOR THE COUNTY OF YAVAPAI

 

 

 

 

 

 

 

 

EMILY NOELLE MIHAYLO Case No.
JAMES JOSEPH KNOCHEL, P1300CV201600447 FILED
ea: DATE: DEC : i 2016
Petitioners, ORDER } ° J
4 ‘L\ O'Clock M.
“ws DONNA MCQUALITY, CLERK
WEST YAVAPAI GUIDANCE py; K MORTENSON
CLINIC, Deputy
Respondent,
HONORABLE CELE HANCOCK BY: Lilly Miller
Judicial Assistant
DIVISION 5 DATE: December 7, 2016

 

 

The Court has received and reviewed the Petition for Writ of Habeas Corpus with Supporting ,
Memorandum of Law filed on November 23, 2016. A.R.S. §36-546 provides for judicial review of
release of the patient. Pursuant to A.R.S. §36-546(A)(1),

“A request in writing must be “presented to any member of the treatment staff of the agency
providing the patient’s treatment. The request may be made on a prescribed form that shall be
prepared by the facility and made available for use by any person.”

A.R.S. §36-546(A)(2) provides that the request must be “signed and dated and shall be delivered
to the medical director of the agency”. Id.

The current Petition for Writ of Habeas Corpus with Supporting Memorandum of Law does not
comply with the dictates of the statute.

THEREFORE, IT IS ORDERED the Petition for Writ of Habeas Corpus with Supporting
Memorandum of Law is DISMISSED without prejudice to the proper procedural filings.

DATED: This _ [= day of December, ; UL.
AL UL BML ——<——

wr”

Hon, CELE HANCOCK
Superior Court

 
 
   

ce: James Knochel, Petitioner — 1100 W. Valley View Rd., Prescott, AZ 86303
West Yavapai Guidance Clinic (courtesy) (¢ )
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 17 of 20

eo”
h |
: -
kx Ur
NOTICE: NOT FOR OFFICIAL PUBLICATION.

UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.

IN THE

ARIZONA COURT OF APPEALS
DIVISION ONE

 

JAMES JOSEPH KNOCHEL, Appellant,
v.

WEST YAVAPAI GUIDANCE CLINIC, Appellee.

No. 1 CA-HC 17-0001
FILED 7-11-2017

 

Appeal from the Superior Court in Yavapai County
No. P1300CV201600447
The Honorable Cele Hancock, Judge

APPEAL DISMISSED

 

COUNSEL

James Joseph Knochel, Prescott
Appellant

The Ledbetter Law Firm P.L.C., Cottonwood
By James E. Ledbetter, Tosca G. Henry
Counsel for Appellee

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 18 of 20

KNOCHEL v. WYGC
Decision of the Court

 

MEMORANDUM DECISION

Judge Patricia K. Norris! delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.

 

NORRIS, Judge:

qj1 Appellant, James J. Knochel, appeals from the superior court's
order dismissing without prejudice his “Petition for Writ of Habeas Corpus
with Supporting Memorandum of Law” (“Petition”) on behalf of E.M.
because he failed to comply with the procedural requirements of A.RS. §
36-546(A)(2).3 For the following reasons, we dismiss this appeal for lack of
jurisdiction.

DISCUSSION

qj2 We have an independent duty to determine whether we have
jurisdiction over an appeal. Grand v. Nacchio, 214 Ariz. 9,15, § 12, 147 P.3d
763, 769 (App. 2006). Generally, a party may only appeal a final judgement.
ARS. § 12-2101(A)(1) (2016); Baker v. Bradley, 231 Ariz. 475, 479, 4 9, 296
P.3d 1011, 1015 (App. 2013) (court of appeals jurisdiction “limited to

 

1The Honorable Patricia K. Norris, Retired Judge of the Court
of Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.

2Although labeled a “Petition for Writ of Habeas Corpus,” the
Petition expressly did not request E.M.’s release from court ordered mental
health treatment at the West Yavapai Guidance Clinic (“WYGC’). Instead,
the Petition requested the court to “investigate” E.M.’s mental health
treatment under Arizona Revised Statutes (“A.R.S.”) section 36-546 (2016).
Accordingly, as did the superior court, we have treated the Petition as a
request for relief under A.R.S. § 36-546.

3Section 36-546(A)(2) requires that a request for release “shall
be delivered to the medical director of the agency” providing treatment.
The record before us contains no evidence that Knochel’s request was
delivered to the medical director of WYGC—the agency providing
treatment. Although the Legislature amended this statute in 2017, after
Knochel filed the Petition, the amendments did not change these
requirements.

 
Case 3:19-cv-08086-GMS--JZB Document 5-1 Filed 05/07/19 Page 19 of 20

KNOCHEL v. WYGC
Decision of the Court

appeals from final judgements which dispose of all claims and parties”)
(citations omitted). A final judgment dismissing an action with prejudice is
appealable, but an order dismissing an action without prejudice is not.
Workman v. Verde Wellness Ctr., Inc., 240 Ariz. 597, 600, {| 7,382 P.3d 812, 815
(App. 2016) (order dismissing without prejudice is not a final judgement
under A.RS. § 12-2101(A)(1) because plaintiff can refile action and has
nothing to appeal) (citation and quotation omitted).

q3 Here, the superior court’s order dismissed the Petition
“without prejudice to the proper procedural filings.” Accordingly, we lack
jurisdiction over this appeal.

CONCLUSION

q4 For the foregoing reasons, we dismiss Knochel’s appeal for
lack of jurisdiction. We deny WYGC’s request for an award of attorneys’
fees on appeal because it did not identify a substantive basis for its request
as required by Arizona Rule of Civil Appellate Procedure (“ARCAP”)
21(a)(2). Nevertheless, we award WYGC’s costs on appeal contingent upon
its compliance with ARCAP 21(b).

 

AMY M. WOOD « Clerk of the Court
FILED: JT

3

 
Case 3:19-cv-Q3086- chibi me 5-1 Filed 05/07/19 Page 20 of 20

ME aw

2 Ec 2,
e: “s
x. ae *
: i *s

 

\ 0 a
‘ OF! Aw
SCOTT BALES JANET JOHNSON
CHIEF JUSTICE CLERK OF THE COURT
STATE OF ARIZONA

ARIZONA STATE COURTS BUILDING
1501 WEST WASHINGTON STREET, SUITE 402
PHOENIX, ARIZONA 85007-3231

TELEPHONE: (602) 452-3396

October 2, 2017

RE: JAMES KNOCHEL v WEST YAVAPAI GUIDANCE CLINIC
Arizona Supreme Court No. CV-17-0238-PR
Court of Appeals, Division One No. 1 CA-HC 17-0001
Yavapai County Superior Court No. CV 201600447

GREETINGS:

The following action was taken by the Supreme Court of the State
of Arizona on October 2, 2017, in regard to the above- referenced
cause:

ORDERED: Appellant's Motion to Amend Caption = DENIED.

FURTHER ORDERED: Petition for Writ of Habeas Corpus (Updated)
(Treated as Supplement to Petition for Review) = DENIED.

FURTHER ORDERED: Petition for Review = DENIED.

A panel composed of Chief Justice Bales, and Vice Chief Justice
Pelander, and Justice Brutinel and Justice Timmer participated
in the determination of this matter.

Janet Johnson, Clerk

TO:

James Joseph Knochel
James E Ledbetter
Tosca G Henry

Amy M Wood

bp

 
